DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §112(b), applicant corrected an antecedent basis issue. The rejection under §112(b) has been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claims by incorporating an allowable subjection matter from an indicated allowable dependent claim. Applicant further rewrote some allowable dependent claims into independent claims (See details in applicant’s Remarks). The rejection under 35 U.S.C. §103 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Caleb Pollack (Reg. 37,912) on 12/03/2021. 

The application has been amended as follows with insertions indicated by underlining and deletions indicated by 
In claim 14, line 1, please amend a limitation as:

The system of claim [[13]] 12, wherein the processor is configured to:

In claim 19, line 3, please amend a limitation as:

wherein [[the]] a label indicates a known level of frustration 

Allowable Subject Matter
Claims 1, 3-10, 12, and 14-24 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659